Matter of Cousar v Rooney (2019 NY Slip Op 07253)





Matter of Cousar v Rooney


2019 NY Slip Op 07253


Decided on October 9, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 9, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
SHERI S. ROMAN
FRANCESCA E. CONNOLLY
ANGELA G. IANNACCI, JJ.


2019-06537

[*1]In the Matter of Saeed M. Cousar, petitioner, 
vJames T. Rooney, etc., et al., respondents. Saeed M. Cousar, Carmel, NY, petitioner pro se.


Letitia James, Attorney General, New York, NY (Nia R. Stanford of counsel), for respondent James T. Rooney.
Robert V. Tendy, District Attorney, Carmel, NY (David M. Bishop of counsel), respondent pro se.

DECISION & JUDGMENT
Proceeding pursuant to CPLR article 78, in the nature of prohibition, inter alia, to prohibit the respondents from proceeding with an underlying criminal action entitled People v Cousar , pending in the County Court, Putnam County, under Indictment No. 6/19.
ADJUDGED that the petition is denied and the proceeding is dismissed on the merits, without costs or disbursements.
"Because of its extraordinary nature, prohibition is available only where there is a clear legal right, and then only when a court—in cases where judicial authority is challenged—acts or threatens to act either without jurisdiction or in excess of its authorized powers" (Matter of Holtzman v Goldman , 71 NY2d 564, 569; see Matter of Rush v Mordue , 68 NY2d 348, 352). The petitioner failed to demonstrate a clear legal right to the relief sought.
MASTRO, J.P., ROMAN, CONNOLLY and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court